Citation Nr: 1733791	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-11 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran had service with the United States Army Reserve from 1993 to 2012 with a confirmed period of active duty for training from February 1994 to June 1994, and periods where ordered to active duty with the United States Army from January 2002 to January 2003 and January 2004 to December 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony at an October 2015 Board hearing held by videoconference before the undersigned Veterans Law Judge.  A transcript is of record.

In a December 2016 decision, the Board denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a March 2017 Order, the Court vacated the February 2016 Board decision and remanded the matter to the Board for development consistent with the Memorandum Decision.


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss, considered disabling under VA standards, is at least as likely as not causally related to his exposure to excessive noise during active military service.

2.  The Veteran currently has bilateral tinnitus that arose during active military service.



CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

2.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Hearing loss, as an organic disease of the nervous system, is considered to be a chronic disease for these purposes.  During the pendency of this appeal, the Court clarified that the list of chronic diseases in 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 260 (2015).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

The Veteran asserts that his bilateral hearing loss and tinnitus are a result of excessive noise exposure during his military service.

Hearing Loss

As an initial matter, the Veteran was provided with a VA audiological examination in January 2013 at which audiometric testing demonstrated decreased hearing acuity of each ear at a level qualifying as a "disability" for VA service connection purposes.  See 38 C.F.R. § 3.385.  The examiner diagnosed sensorineural hearing loss at the 40 decibel threshold for each ear.  The first criterion for service connection, the presence of a current disability, has therefore been met.     

The Veteran's DD Form 214 documents that he served with a military occupational specialty of military policeman (MP).  At the Board hearing, he testified that he was exposed to excessive noise from M-4s, M-16s, and shot guns, particularly when he and fellow MPs were responding to riots and discharging hundreds of rounds.  The Veteran is competent to report on events and noise he experienced during service and his statements regarding his noise exposure are found to be consistent with the circumstances of his service.  The Board therefore finds that the weight of the evidence demonstrates that the Veteran was exposed to excessive noise and acoustic trauma during military service, thus fulfilling the in-service element for the service connection claim.

The question remaining is whether the Veteran's bilateral hearing loss disability is etiologically related to his in-service noise exposure.

The Veteran was provided with a VA audiological examination in January 2013, at which the audiologist stated that he could not determine whether there was any onset or aggravation of hearing loss during military service.  In a May 2015 VA examination report, the examiner wrote that test results were not reliable and not suitable for rating purposes, and stated that the Veteran's hearing loss was not caused or related to an event in service, reasoning that hearing acuity was demonstrated as within normal limits by an April 2009 audiogram performed almost five years after he left active duty.  He referenced a 2006 Institute of Medicine statement that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.

In its March 2017 memorandum decision, the Court held that the May 2015 examination report lacked sufficient rationale for rejecting the possibility of delayed onset hearing loss, citing a VA Training Letter and the Hensley case for the proposition that a veteran may establish service connection for post-service hearing loss despite audiometric testing at separation not demonstrating decreased hearing acuity at a level considered disabling under the relevant VA regulations.

While the Board could remand the case for another opinion on this matter, the Board has determined that the VA Training Letter on Hearing Loss provides sufficient information about the likely causes of sensorineural hearing loss, the type this Veteran has, to resolve the benefit of the doubt on the remaining question of the likelihood of a connection between the Veteran's current hearing loss and in-service noise exposure.  In this regard, Training Letter 10-02 (March 18, 2010) notes that, "[t]he two most common causes of [sensorineural hearing loss] are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)."  Training Letter at 3.  When considered alongside the Veteran's reports of excessive noise exposure during service without hearing protection and little noise exposure in his post-service office IT work, almost always using hearing protection when using firearms recreationally, and the fact that the Veteran's hearing loss was first documented when the Veteran was less than 40 years old, the Board finds that the evidence has at least reached the point of equipoise on the question of whether the Veteran's current hearing loss disability is at least partially caused by his exposure to excess noise during military service.  There being at least an approximate balance of positive and negative evidence regarding this issue, the benefit of the doubt applies, and the third criterion for entitlement service connection has been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


Tinnitus

The Veteran reports that he has experienced recurrent ringing in the ears since service, but did not file a claim for service connection immediately following separation from service because he thought it was just something he would have to deal with, and did not realize it was an actual condition for which service connection could be awarded.

As noted above, the Veteran's description of excessive in-service noise exposure is found consistent with the circumstances of his service.

The Veteran is competent to report such symptoms as ringing in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus.  While there is no medical evidence of record linking the Veteran's current tinnitus to military service, his statements alone are considered competent evidence of subjectively-experienced tinnitus both during military service and also during the appeal period; because of the subjective nature of tinnitus, his statements alone may establish a clear diagnosis of the disability during service.  

In so finding, the Board acknowledges that the May 2015 VA examiner found persuasive that the Veteran's indicated that he did not have ringing in his ears in a November 2004 post-deployment questionnaire.  However, the Board finds the Veteran's description of first experiencing ringing in his ears during a particularly large-scale riot to be credible.  Even if not experienced on a continuous basis since service, 38 C.F.R. § 3.309 chronic disabilities may be presumed to be service connected if they manifest during service or within the presumptive period following service, and subsequently manifest at any later date, however remote, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  As no intercurrent causes are found to exist in this case, service connection for tinnitus may be granted on a presumptive basis.
  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


